Case 2:10-cv-02211-DMG-AGR Document 1068 Filed 12/26/19 Page 1 of 3 Page ID
                                #:38920


   1 JOSEPH H. HUNT
     Assistant Attorney General
   2 U.S. Department of Justice
     Civil Division
   3 WILLIAM C. PEACHEY
     Director
   4 Office of Immigration Litigation
     District Court Section
   5 JEFFREY S. ROBINS
     Deputy Director
   6 450 5th Street, N.W.
     Washington, D.C. 20530
   7 Telephone: (202) 616-1246
     Facsimile: (202) 305-7000
   8 Attorneys for Defendants-Respondents
   9                      UNITED STATES DISTRICT COURT
  10                     CENTRAL DISTRICT OF CALIFORNIA
  11
       JOSE ANTONIO FRANCO-                )   Case No. 10-CV-02211 DMG (DTBx)
  12   GONZALEZ, et al.,                   )
                                           )   DEFENDANTS’ EX PARTE
  13      Plaintiffs-Petitioners,          )
                                           )   APPLICATION FOR LEAVE TO
  14                    v.                 )   FILE SUR-REPLY RE: PLAINTIFFS’
                                           )   DISCOVERY MOTION
  15   CHAD WOLF, Acting Secretary,        )
       Department of Homeland Security, et )
  16   al.,                                )   Honorable Dolly M. Gee
                                           )
  17     Defendants- Respondents,          )
                                           )
  18   ____________________________        )
  19
             On November 8, 2019, Plaintiffs moved to reopen discovery to establish
  20
       noncompliance with the Court’s orders. ECF Dkt. No. 1050. Defendants responded
  21 in opposition on December 4, 2019, attaching over 6,000 pages of medical records,
  22 records of immigration court proceedings and transcripts from those proceedings.
  23 ECF Dkt. No. 1057. Plaintiffs replied on December 11, 2019. ECF Dkt. No. 1061.
  24 Plaintiffs’ reply relies on new evidence in the form of the declaration of Kelly
  25 Wells, ECF Dkt. No. 1064, and new argument, consisting of several pages of legal
  26 argument based on the records filed along with Defendants’ opposition. A hearing
  27
  28
Case 2:10-cv-02211-DMG-AGR Document 1068 Filed 12/26/19 Page 2 of 3 Page ID
                                #:38921



   1 on Plaintiffs’ motion was noticed for December 20, 2019, but the Court took the
   2 hearing off calendar on December 18, 2019.
   3         Defendants intended to respond to Plaintiffs’ new evidence and arguments at
   4 the previously noticed hearing in this matter. Absent the hearing, to ensure that
   5 Plaintiffs’ new evidence and arguments do not create confusion, Defendants hereby
   6 seek leave to file a sur-reply. This Court has discretion to permit Defendants to file
   7 a sur-reply. See WB Music Corp. v. Royce Int'l Broad. Corp., No.
   8 EDCV16600JGBDTBX, 2018 WL 2121819, at *1 (C.D. Cal. May 7, 2018), citing
   9 Schmidt v. Shah, 696 F. Supp. 2d 44, 60 (D.D.C. 2010) (“The decision to grant or
  10 deny leave to file a surreply is committed to the sound discretion of the court.”); L.R.
  11 7–10 (“Absent prior written order of the Court, the opposing party shall not file a
  12 response to the reply.”) “[T]his discretion should be exercised in favor of allowing
  13 a surreply only where a valid reason for such additional briefing exists, such as where
  14 the movant raises new arguments in its reply brief.” Hill v. England, No. CVF05869,
  15 2005 WL 3031136, at *1 (E.D. Cal. Nov. 8, 2005). Such new arguments should not
  16 be considered without giving the other party the opportunity to respond. See Provenz
  17 v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996).
  18         The Court should allow Defendants a sur-reply to respond to the new
  19 arguments raised by Plaintiffs’ reply based on the records that Defendants filed
  20 with the Court. Defendants sur-reply would identify how Plaintiffs’ citations to the
  21 records: (1) improperly question the decisions and diagnoses of the same qualified
  22 mental health providers that the Implementation Plan Order entrusts with class
  23 identification, (2) improperly deem as conclusive to class membership past
  24 diagnoses of mental health conditions – although no such criteria is in the
  25 Implementation Plan Order, and (3) improperly reinterprets class triggering
  26 language requiring the exhibition of active symptoms with reports of those
  27 symptoms. Id. Defendants request leave of Court to file a sur-reply with seven days
  28 of the Court ruling on this motion.


                                                 1
Case 2:10-cv-02211-DMG-AGR Document 1068 Filed 12/26/19 Page 3 of 3 Page ID
                                #:38922



   1         The Court should also allow Defendants a sur-reply because the declaration
   2 of Kelly Wells is undoubtedly new evidence. It was executed the same day that it
   3 was filed, and it does not purport to respond to Defendants’ opposition to Plaintiffs’
   4 motion. See ECF Dkt. No. 1064. Rather, Ms. Wells states that she is “providing this
   5 declaration to provide the court with information about the changes I have observed
   6 in the past six to twelve months in DHS’s standards for identifying individuals as
   7 Franco Class members.” Id. ¶ 3. Notably, Ms. Well’s characterizations of the
   8 requirements of the Implementation Plan Order are inaccurate, Ms. Wells does not
   9 purport to be a qualified mental health provider, and it is unfathomable how the nine
  10 cases she is familiar with over the last three years (without identifying any of them)
  11 can credibly support her conclusion that “something has changed.” Id. at ¶ 9.
  12 Accordingly, the Court should either disregard this evidence, or give Defendants an
  13 opportunity to respond to the claims contained in Ms. Well’s declaration and
  14 Plaintiffs’ reliance thereon. See WB Music Corp., 2018 WL 2121819, at *1.
  15         This order is sought by means of an ex parte application because there is
  16 insufficient time to provide full notice for Defendants’ request given the
  17 immanency of a ruling on Plaintiffs’ motion.
  18         The parties met and conferred regarding Defendants’ ex parte application by
  19 email on Friday, December 20, 2019. Plaintiffs indicated that they do not intend to
  20 file an opposition to this request, but state that: “Plaintiffs oppose this request. If
  21 the Court is inclined to grant it, Plaintiffs respectfully request an opportunity to
  22 respond to the sur-reply, given that this is Plaintiffs’ motion.”
  23
       Dated: December 26, 2019                      Respectfully submitted,
  24
  25                                                 /s/ Jeffrey S. Robins
  26                                                 JEFFREY S. ROBINS
                                                     Deputy Director
  27                                                 United States Department of Justice
  28                                                 Office of Immigration Litigation
                                                     Attorney for Defendants-Respondents

                                                 2
